DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Following prior arts are considered pertinent to applicant's disclosure.
US 20090257499 A1
US 20130182780 A1 (Alshin)
US 20170070747 A1 (similar to Karczewicz, interpolation filter selection, Fig.8, para 127-133)
US 20140192876 A1 (interpolation filter information sent through slice header, PPS para 56, Fig.15)



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-7, 20-25, 39-41, 45 and 47 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claims 1, 20, 41, and 45 recites “with respect to a reference image region of another, reference, image of the sequence of images”. It’s not clear what is meant by this. Instant specification pages 16-18 use verbatim. However based on the subject matter, figs 9-11 of applicant’s specification, and broadest reasonable interpretation, examiner assumes following “with respect to a reference image region of a reference image, wherein the reference image is another image of the sequence of images”. 
Dependent claims are rejected based on dependence.



Objection to the specification


The disclosure is objected to under 37 CFR 1.71(d)(1) to failure to clarify the claimed subject matter. For example, the following items are not understood: “with respect to a reference image region of another, reference, image of the sequence of images” in pages 16-18.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 20-25, 39-41, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Alshin.

	
Regarding Claims 1 & 41: Karczewicz  teaches an image data encoding apparatus/method [(para 8)]  comprising:	 an inter-image predictor configured to predict samples of a current image region, of a plurality of regions of an image in a sequence of images, with respect to a reference image region of another, reference, image of the sequence of images[(para 55-60; 4; please note pixel => claimed sample; video or image block=> region of image; and video frames, previous, current frame etc. are sequence of image)], according to a direction vector indicating a spatial displacement of the reference image region from the current image region [(para 93; a vector indicate a direction)] :	 the inter-image predictor comprising an interpolation filter configured to generate the predicted samples of the current image region by spatial interpolation of samples of the reference image region [(para 57)] , at least in instances where the direction vector indicates a spatial displacement of a non-integer number of samples [(sub-pixel  para 93)] , in which the interpolation filter is configured to operate according to a set of filter parameters each [(“sets of interpolation filter coefficients” in para 36, 37, 52)]  at a spatial displacement resolution of 1/m sample, where m is an integer greater than [(half-pixel, quarter-pixel in para 59; sub-pixel in para 93)] :	 and a filter response selector configured to select a set of the filter parameters from two or more candidate sets of filter parameters for use in respect of at least the current image region [(“adaptively defines the interpolation filter (by selecting filter coefficients)” para 37, 76, 90)] .  

Karczewicz does not explicitly show the set of filtering parameters (Karczewicz case these parameters are filter taps {para 9} or coefficients defining different filters {para 36}) each defining the spatial frequency response. However given that in Karczewicz these different parameters {tap, coefficients} defining different filters {para 36} it is understood/implied that they are also defining frequency response, because each filter has a frequency response. Given that this filter is applied spatially {para 70 and Fig.4, on an image hence the spatial frequency response})

However, in the same/related field of endeavor, Alshin explicitly indicates in fact interpolation filtering tap/coefficients/parameters defining the spatial frequency response [(para 15, 90 and Fig.1; please note that the filter is applied on an image that has spatial dimension, hence the spatial frequency response)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the 

 
Karczewicz additionally teaches with respect to Claim 2 The apparatus according to claim 1, in which the filter response selector is configured to select a set of filter parameters in dependence upon another encoding parameter [(Filter is selected based on sample size para 90, level of compression  para 108)] .  

Karczewicz additionally teaches with respect to Claim 3 The apparatus according to claim 1, in which the filter response selector is configured to generate indicator data for provision to an image data decoding apparatus, the indicator data indicating a selection, by the filter response selector, of a set of filter parameters [(para 58“The interpolation filter that was used to generate the interpolated data may be coded as interpolation syntax and communicated to entropy coding unit 46 for inclusion in the coded bitstream”; para 63 “In particular, on the decoding side, motion compensation unit 55 may receive a syntax element from entropy decoding unit 52 that identifies an interpolation filter”)] .  

Karczewicz in view of Alshin additionally teaches with respect to Claim 4 The apparatus according to claim 3, in which the apparatus is configured to provide the [(Karczewicz para 109 indicates the filter is defined by frame-by-frame basis, by encoding syntax to identify filter, for a frame/picture the syntax is parameter of picture parameter set {Alshin para 298 }; similarly it could be other “video units” such video block {Karczewicz para 109})] 

Karczewicz additionally teaches with respect to Claim 5 The apparatus according to claim 4, in which the filter response selector is configured to select a set of filter parameters in dependence upon another encoding parameter [(Filter is selected based on sample size para 90, level of compression para 108; based on predictive unit, prediction frame or samples and their location, reference frame {para 36, 90})] .  

Karczewicz additionally teaches with respect to Claim  6 The apparatus according to claim 5, in which the other encoding parameter is a parameter selected from the list consisting of:	 a quantisation parameter:	 an image size:	 an image region size:	 a position of the current image region in a hierarchy of image regions [(based on predictive unit, prediction frame or samples and their location {para 36, 90})] :	 a spatial frequency transform used by the image encoding apparatus:	 a magnitude of the direction vector:	 a selection of a set of filter parameters in respect of the prediction of an image region neighbouring the current image region and 
a selection of a set of filter parameters in respect of the prediction of the reference image region [(para 90)] .  

Karczewicz in view of Alshin additionally teaches with respect to Claim 7 The apparatus according to claim 1, comprising a luminance filter configured to generate predicted luminance samples and a chrominance filter configured to generate predicted chrominance samples, the filter response selector being configured to select a set of the filter parameters for each of the luminance filter and the chrominance filter from two or more respective candidate sets of filter parameters [(Karczewicz para 69; Alshin para 84, 85)]  
3Docket No. 535329US Preliminary Amendment
Regarding Claims 20 and 45: These are corresponding and symmetrical decoding apparatus and method of claims 1 and 41, therefore they are obvious based on analysis of claim 1 & 41 and para 8 of Karczewicz

Karczewicz additionally teaches with respect to Claim 39: A video storage, capture, and transmission or reception apparatus comprising apparatus according to claim 1.  [(para 119-120, 3)] 

Regarding Claims 21-25, 40= 2-6 & 39


Karczewicz additionally teaches with respect to Claim 47  A machine-readable non-transitory storage medium configured to store code components which when executed on a computer cause the method according to claim 45 to be performed. [(para 119-120, 3)] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426